Citation Nr: 0420378	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  02-18 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for tinnitus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from August 1951 to July 
1953.

These matters come to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO denied the 
benefits sought on appeal.  The veteran perfected an appeal 
of that decision.

In a September 2000 statement, the veteran indicated that he 
was claiming entitlement to compensation benefits for 
Meniere's syndrome.  That issue has not yet been developed or 
adjudicated by the RO, and is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board does not have jurisdiction of an issue not 
yet adjudicated by the RO).

The issue of whether new and material evidence has been 
received to reopen the claim for service connection for 
hearing loss is addressed in the remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran experiences recurrent tinnitus.


CONCLUSION OF LAW

Entitlement to a higher rating for tinnitus, including 
separate 10 percent disability ratings for bilateral 
tinnitus, is not shown as a matter of law.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); Schedule for Rating Disabilities: 
Diseases of the Ear and Other Sense Organs, Diagnostic Code 
6260, 64 Fed. Reg. 25,202 (June 10, 1999) (codified at 
38 C.F.R. § 4.87 (1999)); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to a higher 
disability rating for tinnitus because he has ear disorders 
other than tinnitus.  He also contends that he is entitled to 
a higher rating because he was awarded the 10 percent rating 
for tinnitus in the left ear, but he now has tinnitus in both 
ears, and that he is entitled to an increased rating due to 
"pairing."

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001, VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. §3.159 (2003).  

The duty to notify and assist provisions of the VCAA are 
potentially applicable to all claims pending before VA on 
November 9, 2000, the date of enactment.  See VAOPGCPREC 7-
03.  The veteran's claim for a higher rating was pending at 
the RO in November 2000.  The United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") has held, 
however, that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) ("Where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the Board decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.").  

In the instant case, the facts are not in dispute; resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the evaluation of tinnitus, 
including separate ratings for bilateral tinnitus.  The Board 
notes in this regard that it is not clear from the available 
evidence whether the veteran has bilateral tinnitus.  As will 
be shown below, however, even if the veteran has bilateral 
tinnitus, evidence of such could not change the outcome of 
the appeal.  The veteran has also asked to be provided a VA 
otolaryngology examination, including multiple diagnostic 
tests, which would corroborate the fact that he has tinnitus.  
The medical evidence now of record, however, clearly shows 
that he has tinnitus.  Another examination would not, 
therefore, provide evidence that could change the outcome of 
the current appeal.

Because the facts are not in dispute, and resolution of the 
appeal is dependent on interpretation of the regulation 
pertaining to the evaluation of tinnitus, VA has no further 
duty to notify the veteran of the evidence needed to 
substantiate his claim, or to assist him in obtaining that 
evidence, in that no reasonable possibility exists that any 
further assistance would aid him in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 
Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim); VAOPGCPREC 5-04 (VA is not required to inform the 
claimant of the evidence needed to substantiate a claim, or 
to assist the claimant in developing evidence, if the claim 
cannot be substantiated because there is no legal basis for 
the claim or because the undisputed facts render the claimant 
ineligible for the claimed benefit).

Analysis

The medical evidence shows that the veteran suffers from 
tinnitus, which has been found to be related to his military 
service.  In an October 1988 rating decision the RO granted 
service connection for tinnitus in the left ear, and assigned 
a 10 percent rating for the disorder pursuant to 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (1988).  Although the medical 
evidence does not establish that the veteran has bilateral 
tinnitus, or tinnitus in both ears, he has asserted that that 
is the case.  For the purpose of evaluating the veteran's 
appeal, but without so finding, the Board will assume that 
the veteran does experience bilateral tinnitus.

The current appeal arose from a statement received from the 
veteran in June 1999.  He indicated in that statement that 
the 10 percent rating for tinnitus was based on the results 
of a February 1988 VA examination, but that another 
examination conducted in March 1988 "revealed more than 
tinnitus."  He asked that his rating for tinnitus be "re-
evaluated" in light of the evidence from the March 1988 
examination.

According to the relevant regulation as it existed when the 
veteran's claim was filed in June 1999, and currently, a 
maximum 10 percent rating is applicable for recurrent 
tinnitus.  See Schedule for Rating Disabilities: Diseases of 
the Ear and Other Sense Organs, Diagnostic Code 6260, 64 Fed. 
Reg. 25,202 (June 10, 1999) (codified at 38 C.F.R. § 4.87 
(1999)); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).  The 
report of the March 1988 otolaryngology examination and 
accompanying medical records indicate that, in addition to 
tinnitus, the veteran suffered from marked depression of the 
right labyrinthine system, manifested by dizziness, and 
hearing loss.  The veteran's claim for compensation benefits 
for Meniere's syndrome, as manifested by dizziness, is not 
within the Board's jurisdiction and has been referred to the 
RO.  As will be shown below, his claim for service connection 
for hearing loss is being remanded to the RO for compliance 
with the VCAA.

The fact that the veteran may have ear problems other than 
tinnitus cannot be considered in determining the appropriate 
rating for tinnitus.  See Massey v. Brown, 7 Vet. App. 204 
(1994) (the Board may not consider factors outside the rating 
criteria in determining the appropriate rating).  The 
veteran's assertion that he is entitled to a higher rating 
for tinnitus because he has ear problems in addition to 
tinnitus is, therefore, without legal merit.

The veteran has also indicated that he is entitled to a 
higher rating for tinnitus because he now has tinnitus in 
both ears, which he referred to as "pairing."  Diagnostic 
Code 6260 was revised effective in June 2003 to provide that 
only a single 10 evaluation is to be assigned for tinnitus, 
whether the sound is perceived as being in one ear, both 
ears, or in the head.  See Schedule for Rating Disabilities: 
Evaluation of Tinnitus, 68 Fed. Reg. 25,822 (May 14, 2003) 
(codified at 38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 
(2003)).  Although the law in effect prior to June 2003 did 
not expressly prohibit the assignment of separate ratings for 
bilateral tinnitus, VA's General Counsel has held that 
Diagnostic Code 6260, as in effect prior to June 2003, 
authorized a single 10% disability rating for tinnitus, 
regardless of whether the tinnitus was perceived as 
unilateral, bilateral, or in the head.  Separate ratings for 
tinnitus for each ear could not be assigned under Diagnostic 
Code 6260 or any other diagnostic code.  See VAOPGCPREC 2-03.  
Precedential opinions of VA's General Counsel are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002); Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000); 38 C.F.R. § 19.5 
(2003).  Entitlement to separate 10 percent ratings for 
bilateral tinnitus is not shown, therefore, as a matter of 
law.

The veteran's representative has asserted that the Board 
should consider the provisions of 38 C.F.R. § 3.321(b)(1) 
(2003) in determining whether the veteran is entitled to a 
higher rating.  That regulation provides that a higher rating 
may apply if the case presents an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
criteria.  Neither the veteran nor his representative has 
claimed that the tinnitus has caused any interference with 
employment, or any hospitalizations.  Consideration of the 
provisions of 38 C.F.R. § 3.321(b)(1) (2003) is not, 
therefore, applicable to the veteran's claim.

In summary, the regulation provides a maximum 10 percent 
disability rating for tinnitus, regardless of whether the 
veteran has ear problems other than tinnitus and regardless 
of whether the tinnitus is unilateral or bilateral.  For that 
reason the Board finds that the veteran's claim of 
entitlement to a higher rating for tinnitus, including 
separate 10 percent ratings for bilateral tinnitus, is denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim on the ground of 
lack of legal merit).  


ORDER

The claim of entitlement to a disability rating in excess of 
10 percent for tinnitus is denied.


REMAND

When a claim is disallowed by the Board and not appealed, 
that decision becomes final and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1995).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

In an April 1996, decision the Board denied entitlement to 
service connection for hearing loss because the newly 
submitted evidence, when viewed in context with all of the 
evidence of record, did not show that the veteran's bilateral 
hearing loss was related to service.  The veteran was 
notified of the Board's decision and did not appeal, and that 
decision is final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (1995).  The RO has interpreted the 
veteran's June 1999 statement as an additional claim for 
service connection for hearing loss; and, in the May 2002 
decision now on appeal, determined that new and material 
evidence had not been received to reopen the previously 
denied claim.

As described above, the VCAA includes an enhanced duty on the 
part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  The VCAA left intact, however, the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the duty to assist provisions 
of the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

In August 2001 VA published regulations implementing the 
provisions of the VCAA, including the applicability of those 
provisions to attempts to reopen previously denied claims.  
The regulation provides that for requests to reopen submitted 
prior to August 29, 2001 (the date of publication of the 
regulation), VA will notify the veteran of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  VA does not, however, have any duty to assist the 
veteran in developing evidence in support of his request to 
reopen the previously denied claim, if that request was 
submitted prior to August 29, 2001.  For requests to reopen 
filed on or after August 29, 2001 (which does not include 
this claim), VA has a duty to inform the veteran of the 
evidence needed to substantiate his claim and to assist him 
in obtaining existing evidence that may be found to be new 
and material.  If VA determines that new and material 
evidence has been submitted and reopens the previously denied 
claim, VA is obligated to fully assist him in obtaining any 
evidence that may be relevant to the claim.  38 C.F.R. 
§ 3.159(b) and (c) (2003); see also Paralyzed Veterans of 
America, et. al., 345 F.3d at 1342.

The veteran has not been informed of the evidence required to 
substantiate his claim for service connection for hearing 
loss, or the relative responsibilities of the veteran and VA 
in developing that evidence.  The Board finds, therefore, 
that remand of this issue is required.

Accordingly, this issue is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that the notification and any 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  After undertaking any development 
deemed appropriate after informing the 
veteran of the evidence needed to 
substantiate his claim, the RO should re-
adjudicate the issue of whether new and 
material evidence has been submitted to 
reopen the claim for service connection 
for hearing loss.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



